        Case 1:20-cr-00053-DLC Document 79 Filed 03/11/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

UNITED STATES OF AMERICA,                            CR 20–53–BLG–DLC

                      Plaintiff,

vs.                                                         ORDER

LISA ANN EMMETT,

                       Defendant.

      United States Magistrate Judge Timothy J. Cavan entered his Findings and

Recommendation on February 23, 2021. (Doc. 78.) As neither party objected,

they are not entitled to de novo review of the record. 28 U.S.C. § 636(b)(1);

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the

Court reviews the Findings and Recommendation for clear error. McDonnell

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981). Clear error exists if the Court is left with a “definite and firm conviction

that a mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427

(9th Cir. 2000).

      Judge Cavan recommends that the Court accept Lisa Ann Emmett’s guilty

plea after Emmett appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to possession with intent to distribute



                                          1
        Case 1:20-cr-00053-DLC Document 79 Filed 03/11/21 Page 2 of 2



controlled substances, in violation of 21 U.S.C. § 841(a)(1), as charged in Count II

of the Indictment.

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 78) IN FULL.

      IT IS FURTHER ORDERED that Lisa Ann Emmett’s motion to change plea

(Doc. 65) is GRANTED, and Lisa Ann Emmett is adjudged guilty as charged in

Count II of the Indictment.

      DATED this 11th day of March, 2021.




                                         2
